Locke, Judge,
after hearing several atgmneutc. Had colleen for the bankruptcy, he would not be a good w.lmcss; because by defeating Hunter, he prevented a suit agai isi himself, and retained in his hands what M‘Auslan paid him s rod because: M‘Ausian being originally liable either to Gibbs or Hume-, mint remain so to Gibbs if Hunter fidls in chía action ; for then no other person can claim but Gibbs. But Gibb.; having obtained his certificate, and ail bis estate having been exhausted in paying the debts due from the United States, a --J there b'k'.g no t'und io the bauds of the assignees to be diminished by ?.TAus-laa’s suit against them ; it seems to me, there should be a new trial; that this part of the case may be belter considered, and *368that it may be so carefully determined, as to give satisfaction to. the parties concerned.
A new trial ordered.